DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Levi ("Processing and Performance of an All-Oxide Ceramic Composite, 1998, see NPL made of record in the action dated 10/15/2020) modified by Davidovits (US 4,888,311), Strickler (US 7,897,170), and Riman (US 2014/0093659).
Regarding claim 1, Levi meets the claimed, a manufacturing method for a ceramic matrix composite having a woven fabric that has a plurality of fiber bundles containing one of first components selected from alumina, mullite, and SiC (Levi page 2078 section (1) describes fibers of Nextel 720 which is a mullite/alumina fiber) and a matrix containing one of second components selected from alumina, mullite, and SiC and is disposed in a gap between the fiber bundles, (Levi Figure 1 shows the fiber bundles in a ceramic composite with a mullite matrix) the method comprising: a green body formation step of forming a green body by infiltrating the woven fabric with a precursor of the matrix (Levi page 2079 paragraph 2 describes an initial infiltration step of infiltrating the cloth with a slurry) and performing sintering; (Levi page 2079 paragraph 3 describes an initial sintering treatment) and a densification step of further infiltrating the green body and performing sintering, wherein the densification step includes an infiltration step of further infiltrating the green body to form an infiltrated green body, (Levi page 2079 paragraph 3 describes further impregnation steps)  a drying step of drying the infiltrated green body to form a dried green body (Levi page 2079 paragraph 3 describes drying the composite after the further impregnation step) and a sintering step of sintering the treated green body (Levi page 2079 paragraph 3 describes a final sintering treatment to stabilize the precursor slurry material.)
Levi does not meet the claimed, with a polymer blend including a polymer having -Al-O- linkage and a polymer having -Al-O-Si-O- linkage.
Analogous in the field of ceramic composites, Davidovits meets the claimed, with a polymer blend including a polymer having -Al-O- linkage and a polymer having -Al-O-Si-O- linkage (Davidovits col. 2 lines 16-25 describe a ceramic matrix comprising polymers made of poly(sialate), which contains –Al-O- linkage, and poly(sialate-siloxo), which contains –Al-O-Si-O linkages.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Levi with the polymers of Davidovits for their mechanical properties and ability to be formed at low temperatures, see Davidovits col. 2 lines 3-10.
Levi further does not meets the claimed, a steam treatment step of leaving the dried green body under a saturation water vapor pressure to form a treated green body or intermolecular condensation of the polymer blend.
Analogous in the field of fiber composites, Strickler meets the claimed, a steam treatment step of leaving the dried green body under a saturation water vapor pressure to form a treated green body and intermolecular condensation of the polymer blend (Strickler col. 8 lines 21-35 describe that cross-linking and condensation (intermolecular condensation) of polymers occurs by exposure to water or steam during autoclaving.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143. 

Although Strickler describes increase infiltration of the polymer blend, Strickler does not explicitly meet the claimed, increase infiltration of the polymer blend into the dried green body.
Analogous in the field of ceramic composites, Riman meets the claimed, increase infiltration of the polymer blend into the dried green body (Riman [0152] describes using a steam autoclave to further wet (infiltrate) a composite structure.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the composite forming method of modified Levi with the steaming/infiltration of Riman because steaming and water exposure is a known method of wetting (infiltrating) composites with polymers, see Strickler col. 8 lines 21-35 and Riman [0152].

Regarding claim 2, modified Levi meets the claimed, the manufacturing method for a ceramic matrix composite according to claim 1, wherein after the steam treatment step, the infiltration step, the drying step are repeated, (Levi page 2079 paragraph 3 teaches that the further impregnation step and drying step are repeated multiple times) and in the sintering step, the treated green body for which the infiltration step, the drying step, and the steam treatment step have been repeated a plurality of times is calcined (Levi page 2079 paragraph 3 teaches that the alumina particles in the composite become corundum, an aluminum oxide, meaning the composite has been oxidized or calcined.)
Levi does not teach a steam treatment step and Levi modified by Strickler teaches that steam can be used, but neither meets the claimed repeating the steam treatment step. Analogous in the field of ceramic composites, Riman meets the claimed repeating the steam treatment step (Riman [0152] describes a composite that is cured using a steam autoclave where the steaming process was repeated after further wetting (infiltration) of the composite sample.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the composite forming method of modified Levi with the repeated steaming of Riman because steaming and water exposure is a known method of curing composite materials after repeated infiltration, see Strickler col. 8 lines 21-35 and Riman [0152].
 Regarding claim 3, modified Levi does not meet the claimed, the manufacturing method for a ceramic matrix composite according to claim 1 wherein the steam treatment step is carried out under saturation water vapor at 30°C to 200°C. Riman further meets the claimed, the manufacturing method for a ceramic matrix composite according to claim 1 wherein the steam treatment step is carried out under saturation water vapor at 30°C to 200°C (Riman [0152] teaches the use of an autoclave saturated with water vapor operating between 90º-147º C.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Levi as applied to claim 1 above, and further in view of Riffle (US 6,020,063) and Kibayashi (US 2012/0123053).
Regarding claim 4, Levi does not meet the claimed, the manufacturing method for a ceramic matrix composite according to 1, wherein the woven fabric has a sizing agent that covers a periphery of the fiber bundle, and the method further comprises an interface coating formation step of forming an interface coating on the fiber bundle by heating the woven fabric under a nitrogen atmosphere to modify the sizing agent, before the green body formation step. 
Analogous in the field of composites, Riffle meets the claimed, the manufacturing method for a ceramic matrix composite according to 1, wherein the woven fabric has a sizing agent that covers a periphery of the fiber bundle, (Riffle col. 8 lines 13-18 teach a polyhydroxyether sizing agent is applied to the fibers) and the method further comprises an interface coating formation step of forming an interface coating on the fiber bundle by heating the woven fabric to modify the sizing agent, before the green body formation step (Riffle col. 8 lines 17-29 teach the sizing agent is applied and heated to produce an interface adhesion between fibers and resin.) 
It would have been obvious to a person of ordinary skill in the art before the filing date of to combine the composite forming method of Levi with the sizing agent formation step of Riffle 
Modified Levi and Riffle do not meet the claimed, heating under a nitrogen atmosphere. Analogous in the field of sizing agents, Kibayashi meets the claimed heating under a nitrogen atmosphere (Kibayashi [0065] teaches that the sizing agent is reacted in inert atmospheres such as nitrogen.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the sizing agent of modified Levi with the nitrogen atmosphere of Kibayashi in order to avoid forming an explosive mixed gas, see Kobayashi [0065]. 

Regarding claim 5, Riffle further meets the claimed, the manufacturing method for a ceramic matrix composite according to claim 4, wherein the sizing agent is at least one selected from the group consisting of polyurethane, epoxy resin, modified epoxy resin, phenol resin, polyimide resin, and polyamide resin (Riffle col. 8 lines 13-18 teach the sizing agent is a polyhydroxyether, a component made from an epoxy resin.)

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that Riman is different than the claimed and does not meet the claimed limitation regarding infiltrating the green body with the polymer. Examiner disagrees. Levi teaches a process of infiltrating a mullite/alumina fiber in a mullite matrix with and performing sintering, further infiltration, drying, and finally further sintering. Davidovits describes an –Al- a steam treatment step of leaving the dried green body under a saturation water vapor pressure to increase infiltration of the polymer blend into the dried green body by intermolecular condensation of the polymer blend to form a treated green body. Applicant further argues that Riman is not analogous art because Riman does not require heat resistance. Examiner agrees that Riman is not directed to ceramic matrix composites for gas turbines, but disagrees that Riman is not analogous art. All of the cited references are directed to ceramic composites. Riman in particular is directed to a ceramic composite with a matrix, see Riman Abstract. This is reasonably pertinent to the claimed invention insofar as that it is directed to forming a ceramic matrix body by infiltrating interstitial spaces with an infiltrating medium, see Riman Abstract. Applicant also argues that the process of introducing CO2 gas during steam treatment as described in Riman would not produce the same reaction as the claimed process, however there is no evidence cited that indicates carbon dioxide would hinder the condensation reaction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/V.B./Examiner, Art Unit 1744                   
                                                                                                                                                                                     /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744